Citation Nr: 1821313	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a pituitary tumor (prolactinoma). 

2. Entitlement to service connection for sarcoidosis.

3. Entitlement to service connection for rheumatoid arthritis, to include as secondary to herniated nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Guaynabo, Puerto Rico and Roanoke, Virginia, respectively.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pituitary Tumor and Sarcoidosis

With respect to the Veteran's compensation claims for a pituitary tumor and sarcoidosis, she has not been afforded a VA examination in order to determine the etiology of these claimed disorders.  After a review of the record, the Board finds that VA examinations are necessary in order to properly adjudicate the claims. McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Pursuant to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Specific to the Veteran's pituitary tumor, private and VA medical records indicate current disability.  The Veteran submitted a November 2017 letter from a VA physician noting in-service symptoms of migraine headaches, menorrhagia, and galactorrhea.  The examiner does not provide an opinion specific to the etiology of the Veteran's pituitary disorder, however, his letter certainly suggests a possible relationship to the Veteran's active service.  A review of service treatment records reveals a multitude of potentially relevant symptoms, including frequent headaches.  As a result, a VA examination and corresponding medical opinion is necessary.

Regarding the Veteran's claimed sarcoidosis, the RO has denied the Veteran's compensation claim in part due to the lack of evidence of a current diagnosis.  VA treatment records reveal a history of sarcoidosis, reported by the Veteran as a 2010 diagnosis at Walter Reed National Military Medical Center.  While service treatment records do not appear to specifically reference or diagnose sarcoidosis, they do document a multitude of symptoms.  A review of medical literature indicates that sarcoidosis can manifest in a variety of symptoms.  See Medline Plus article on sarcoidosis, at https://vsearch.nlm.nih.gov/vivisimo/cgi-bin/query-meta?v%3Aproject=medlineplus&v%3Asources=medlineplus-bundle&query=sarcoidosis ; see also Medical Dictionary entry on sarcoidosis, at https://medical-dictionary.thefreedictionary.com/sarcoidosis.  Under the circumstances, a VA examination is warranted in order to clarify whether the Veteran has a current diagnosis of sarcoidosis, and if so, to issue an opinion regarding its etiology.  

Rheumatoid Arthritis

The Veteran was afforded an August 2013 VA examination to determine the etiology of her rheumatoid arthritis.  The examiner issued an opinion with respect to the potential relationship between the Veteran's rheumatoid arthritis and her service-connected back disability.  The examiner opined as to whether the rheumatoid arthritis was caused by the service-connected disability, however, the opinion did not address whether rheumatoid arthritis was aggravated by the service-connected disability.

An opinion addressing secondary service connection is inadequate if it does not address both causation and aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition).  As a result, remand is necessary in order to obtain a new opinion which addresses whether the Veteran's rheumatoid arthritis is aggravated by the service-connected disability.  In addition, an opinion as to direct service connection would be prudent given the potentially relevant symptoms reported in service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran requesting relevant private treatment records, or in the alternative, authorization to obtain such records.

2.  Obtain any updated VA treatment records.

3.  Schedule the Veteran for a VA examination to determine the etiology of her pituitary tumor (prolactinoma).

Based on examination and a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's pituitary tumor/disorder had its onset in service or is otherwise attributable to service.  

In doing so, please address any potentially relevant in-service symptoms, to include frequent headaches.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4.  Schedule the Veteran for a VA examination to determine the etiology of her claimed sarcoidosis.

Based on examination and a review of the record, the examiner should:

a)  Clarify whether the Veteran has a current diagnosis of sarcoidosis, or at any time since October 18, 2011.

b)  Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sarcoidosis had its onset in service or is otherwise attributable to service.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5.  Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's rheumatoid arthritis.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, a medical opinion is sufficient. 

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's rheumatoid arthritis is causally or etiologically related to the Veteran's period of active service.
	
b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's rheumatoid arthritis was caused by any service-connected disease or injury, to include the service-connected herniated nucleus pulposus, L5-S1.  

c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's rheumatoid arthritis is aggravated by any service-connected disease or injury, to include the service-connected herniated nucleus pulposus, L5-S1.  

If any service-connected disability aggravates rheumatoid arthritis, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record and address the Veteran's relevant lay statements.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

6. Thereafter, review the record and readjudicate these pending claims.  If any remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


